Citation Nr: 1614147	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for chronic knee pain.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for elbow pain.

6.  Entitlement to service connection for anal rash, also claimed as anal bleeding and anal warts.

7.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to March 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2011 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a videoconference hearing before the Board in his Substantive Appeals (VA Forms 9).  The Veteran was scheduled for a hearing before the Board in March 2016, but failed to appear.  However, a review of the record indicates that the Veteran changed his address in August 2014.  See August 29, 2014, letter from Veteran's attorney.  The notice of the Board hearing was sent to his previous address.  Accordingly, the matter must be remanded.  Notice of the hearing must be sent to the address reflected in the August 2014 letter. 

 



Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity at the Atlanta, GA RO.  Notice in this regard should be sent to the Veteran as required.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




